DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 2, filed 08/25/21, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claim1-20 are allowed.
Regarding claim 1, 11 and 20, closest prior art of record Crist et al US 9934497 teaches:
Crist et al teaches a computer system (data processing system column 9, lines 22-27) comprising: 
a processor (processor (203) column 10, lines 25-26); and 
a memory coupled to the processor storing instructions that, when executed by the computer system (memory (215) column 10, lines 34-39), cause the computer system to: 
detect a value transfer instrument received at an automated teller machine (Acceptor 108 may accept (detect) any suitable tangible item. By accepting any suitable tangible item, the acceptor 108 is detecting a suitable tangible item to be accepted and then accepting that item (abstract and column 10, lines 7-13, ATM, column 9, lines 40-45); 
Crist et al fails to teach initiate recycling of the value instrument by the automated teller machine to fulfill withdrawals at the automated teller machine; and generate an indication reflecting the recycling to influence when a next servicing of the automated teller machine will occur.
Allowable Subject Matter
Claims 2-10 and 12-19 are allowed as being dependent upon an allowed independent claim.


20


Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.


Michael Burleson
Patent Examiner
Art Unit 2673


/Michael Burleson/
September 1, 2021
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675